Citation Nr: 9907491	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a urological disorder, 
including impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 1995 the Board remanded the case to the RO for 
additional development.

In January 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that at the January 1999 personal hearing the 
veteran's representative raised a claim for clear and 
unmistakable error in the May 1989 rating decision which 
reduced the veteran's disability rating for paranoid 
schizophrenia.  This issue has been neither procedurally 
prepared nor certified for appellate review, and is referred 
to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In this case, the veteran contends that he first noticed 
urological pain and dysfunction in service following a 
motorcycle accident, and that a urological disorder has 
continued to the present.  He also asserts that his 
urological disorder is neurological in origin and caused by 
his service-connected back disorder. 

The Board notes that service medical records show the veteran 
was involved in a motorcycle accident in November 1974.  A 
May 1975 report noted the veteran's complaints of upper 
abdominal cramps, mild nausea and decreased urine stream.  
The veteran reported he had sexual intercourse the previous 
evening without difficulty.  He denied testicular pain.  The 
examiner noted the veteran's prostate was within normal 
limits.  No diagnosis was provided.  

In September 1975 the veteran complained of slight dysuria 
and painful ejaculations.  The examiner noted the veteran's 
prostate was slightly tender, and provided a diagnosis of 
nonspecific urethritis.  In October 1975 the veteran 
complained of pain at the beginning of urination and a 
history of urethral discharge a few weeks earlier.  The 
examiner noted pain upon palpation of the penis, and a 
moderately tender prostate.  The diagnosis was nonspecific 
urethritis.  A November 1975 report noted "crabs," without 
further notation, diagnosis or medical history.  The 
veteran's August 1976 separation examination revealed a 
normal clinical evaluation of the genitourinary system.

The Board further notes that the veteran stated he had been 
attacked following urological surgery in 1991, and that 
subsequently he experienced a loss of urologic function.  At 
the January 1999 hearing, the veteran reported that he 
received treatment from Dr. W.P.F., III, in his private 
practice, but that the physician was associated with VA on a 
contract basis.  The veteran also stated he was presently 
receiving Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits.  

Review of the record does not indicate that the private 
treatment records of Dr. W.P.F., III, and the medical records 
associated with the veteran's SSA claim have been requested 
or obtained.  Therefore, the Board finds that additional 
development is requested for an adequate determination of the 
issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of his claim.  All pertinent evidence 
received should be associated with the 
claims file.

2.  The RO should obtain copies of all VA 
and Non-VA medical treatment records 
relevant to the veteran's claim, 
including the private treatment records 
of Dr. W.P.F., III.  All pertinent 
evidence received should be associated 
with the claims file.

3.  The RO should arrange for a VA 
urological examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any urological 
disorder(s) found present.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  The examiner must 
be requested to express an opinion as to 
whether any urological disorder(s) found 
on examination is or are related to 
service, and if not so related, identify 
the most likely etiology.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should advise the veteran of the 
importance of appearing for the 
examination and the possibility that his 
failure to appear for same may adversely 
affect the outcome of his appeal.

If the veteran fails to report for the 
examination, the RO should refer the 
claims file to a VA specialist in 
urological disorders for an opinion as to 
the etiology of any present urological 
disorder including impotence.  If 
impotence due to trauma is demonstrated, 
then, if possible, the casual trauma(s) 
should be identified.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 5 -


